Citation Nr: 1018492	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg 
musculoskeletal disability to include poor circulation and a 
skin disability, to include as secondary to service-connected 
postoperative residuals of a right knee injury with 
degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2009 Board remand.  It was originally on 
appeal from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for a 
right leg musculoskeletal disability to include poor 
circulation and a skin disability.  

The issue of entitlement to an increased rating for a 
service-connected right knee disability has been raised by 
the record but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that a right leg musculoskeletal disability 
was present in service, arthritis of the right leg manifested 
itself to a compensable degree in the first post-service 
year, that a right leg disability is related to service, or 
that a right leg disability was caused or aggravated by a 
service-connected disability.  


CONCLUSION OF LAW

A right leg musculoskeletal disability was not incurred in or 
aggravated during military service, arthritis of the right 
leg may not be presumed to have been so incurred, and a right 
leg disability was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

In June 2009, the Board remanded this matter to the RO to 
provide the Veteran a notice letter in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Allen v. Brown, 7 Vet. App. 439 (1995), and to readjudicate 
the claim.  A remand by the Board confers upon the Veteran, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When 
remand orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  VA sent the Veteran a notice letter in July 2009 
that satisfied the requirements of the VCAA, Dingess, and 
Allen, and his claim was readjudicated in a February 2010 
Supplemental Statement of the Case.  Accordingly, the Board 
finds that VA's actions were in substantial compliance with 
its June 2009 remand.    

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Under 
the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(a)-(c) (2009).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  VA provided notice to the Veteran in 
correspondence dated in July 2009.  In that letter, VA 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, including compensation based upon an additional 
disability that was caused or aggravated by a service-
connected disability.  VA advised the Veteran of its duties 
under the VCAA and the delegation of responsibility between 
VA and the Veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In the July 2009 correspondence, the RO informed the Veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO 
explained how disability ratings and effective dates are 
determined.  The notice was not sent prior to the April 2007 
rating decision.  However, in light of the Board's denial of 
the claim, no effective date will be assigned, so there can 
be no possibility of any prejudice to the Veteran under the 
holding in Dingess.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has not been afforded 
a VA medical examination in conjunction with his claim.  
However, no such examination is necessary.  38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As will be explained in detail below, a clear 
preponderance of the evidence is against a finding that the 
claimed disability is related to service or a service-
connected disability.  Without evidence of a current 
disability that is related to service or to a service-
connected disability, an examination is not warranted.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).  In 
addition, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d) (2009).  

Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted where a disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The Veteran seeks service connection for a disability of the 
right leg, to include poor circulation and a skin disability, 
both on a direct basis and as secondary to a service-
connected right knee disability.  As to service incurrence 
under 38 C.F.R. § 3.303(a), the Board notes that service 
treatment records show that the Veteran sustained a right 
knee and ankle injury after a fall in service.  The Veteran 
is service connected for a right knee disorder as a result of 
this injury.  Service treatment records are silent as to 
complaints of or treatment for right leg symptoms, including 
poor circulation and skin disorders.  As such, entitlement to 
service connection for a right leg disorder based on in-
service incurrence must be denied.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2009). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the record is almost entirely silent as 
to treatment for a right leg disorder from the Veteran's 
separation in 1945 to the present.  In a February 2004 VA 
Medical Center treatment note, the Veteran stated that he was 
told he had poor circulation in his right leg.  Pulses in the 
right foot were noted to be intact.  Subsequently, there was 
no diagnosis of or treatment for a circulatory disorder of 
the right leg.  The nearly 60 year gap between separation and 
the first notation of poor circulation in the right leg 
weighs heavily against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(noting that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Therefore, entitlement to service 
connection for a right leg musculoskeletal disorder based on 
post-service continuity of symptomatology must be denied.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(b) (2009). 

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's claimed right leg disorder and an established 
injury, disease, or event of service origin.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(d) (2009); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  The Veteran has had ample opportunity to 
secure medical evidence in his favor and submit the same to 
VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) (noting that it is a claimant's responsibility to 
support a claim for VA benefits).

As to the Veteran's claims that a right leg disorder was 
incurred in service or as a result of a service-connected 
disability, the Board finds that a musculoskeletal, 
circulatory, or dermatologic disorder may not be diagnosed by 
its unique and readily identifiable features, and therefore, 
the presence of these disabilities are a determination 
"medical in nature" and are not capable of lay observation.  
See  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board assigns little 
probative value to the Veteran's assertions regarding the 
etiology of his claimed right leg disorder.  

Accordingly, the weight of the competent and credible 
evidence is against finding a causal association or link 
between a claimed post-service disability and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(d) (2009); Rabideau, 
supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claim because the record is negative for 
manifestations of arthritis in the right leg in the first 
post service year. 

As to service connection under 38 C.F.R. § 3.310, the record 
is negative for a medical opinion finding that an already 
service connected disability caused or aggravated the right 
leg disorder.  See 8 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2009); Allen, supra.  Again, this is a determination 
which is medical in nature, and the Veteran's statements in 
this regard are not probative.  Buchanan, supra; Jandreau, 
supra; Charles, supra.  Accordingly, the Board also finds 
that service connection for a right leg disability is not 
warranted based on it being secondary to an already service 
connected disability.  See 8 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2009); Allen, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
right leg musculoskeletal disability, to include poor 
circulation and a skin disorder, on a direct, presumptive, 
and secondary basis.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) 
(West 2002).  However, as the preponderance of the evidence 
is against the claim, to the extent outlined above, the 
doctrine is not for application.  See also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right leg musculoskeletal disability 
to include poor circulation and a skin disability, to include 
as secondary to service-connected postoperative residuals of 
a right knee injury with degenerative arthritis, is denied.  




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


